Update Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.		The claims as amended 12/17/2020 have added limitations from previous & now canceled dependent claims 8, 9 & 10; plus limitations with respect to percentage ranges of He & Ar, as are found in [0065]; where amendments to independent claim 1 first require both helium & argon must be used together with generic B-containing gas; then independent claim 1 contradicts that first requirement by saying that either of He or Ar can be used alone, when reciting ranges to be employed for both rare gases of 0%-100% (no basis).
2.		Comments with respect to scope, including applicant’s representative’s analysis thereof.
	In the section bridging pages 13-14 of the 12/17/2020 response, applicant’s representative asserts that “each process parameter can be adjusted during a processing.  Therefore ‘by adjusting’ in claim 1 is not necessarily interpreted as ‘by choosing.’”.  Therefore it appears that applicant’s representative is asserting that the adjusting the parameters may be done mid-deposition, as suggested by “during a processing”, based on the Remark’s paragraph that is preceding this quoted statement, which is discussing not the process, but the apparatus which is not under examination (i.e. the abilities of the apparatus are not relevant to the discussion, as they are not claimed); however like the original claims the quoted statement by applicant’s representative is ambiguous, as what “a processing” is not defined.  Note that since part of performing a process would be setting up for the process; thus choosing the parameters to be employed & adjusting the apparatus to provide the chosen parameters, so that those parameters chosen to be employed are used at the start of the deposition process.  Thus, applicant’s representative’s statement is not necessarily contrary to the teachings of the body the specification; although it appears to be intended to be contrary to the teachings of the body the specification by including changing parameters during the actual deposition.  Particularly note with respect to ‘processing’ teachings relevant to the claimed method, [0017] discussing fig.6 indicates that the values therein are for recited process parameters that were “showing the relationship between temperature and film stress when a boron film is formed” (emphasis [0062] discussing fig. 4 “showing the relationship between high-frequency bias power and film stress when the boron film is formed” (emphasis added); [0064] discussing fig. 5, “showing the relationship between pressure and film stress when the boron film is formed… FIG. 6 is a view showing the relationship between temperature and film stress when the boron film is formed” (emphasis added);” (emphasis added); thus the parameters demonstrated in all of these examples, and as discussed in the body of the specification relevant thereto, are all reasonably indicated as the parameters that were used throughout the deposition of the boron film.  No teaching was found that changed any of the parameters during the actual deposition, as encompassed as part of the ‘processing’ according to applicant’s representative; nor can any of the teachings found by the examiner be ascribed to providing an ability to control the film stress after it is already partially formed by changing parameters (which would have an initial stress in the film, with different stress values for later deposited thicknesses of the film, that would be required to achieve an overall stress value; and there were ABSOLUTELY NO teachings found relevant to any sort of control being considered or achieved during the deposition process, by changing parameters after the start of depositing.  Hence, mid-deposition change of parameters appears to be intended to be encompassed in the claims as amended 12/17/2020 by applicant’s arguments on the record.  The fact that the apparatus taught (& not claims under prosecution) can be adjusted, is irrelevant; in fact the examiner knows of no conventionally employed plasma CVD apparatus whose parameters cannot be adjusted; noting that the capability to adjust, does not indicate a time when adjustment occurs, nor mean that adjustment occurs during film deposition (i.e. a processing event).  However, as is reasonably suggested in [0060] & [0089] in the body the specification, processing parameters would be adjusted at the time that film formation is to be begun, so as to produce desired film properties.  Hence, as applicant’s representative’s statements on the record (pages 13-14 of the 12/17/2020 response) appears to be suggesting, an ability to adjust the film stress by changing parameters mid deposition, should be considered for the claimed process; which given the current record, reasonably requires a rejection of the claims over scope of enablement, based on applicant’s representative’s stated interpretation, and the actual enabling disclosures of the present application.
or an increasingly negative number is actually an increasingly smaller number.  On the other hand, one can discuss the absolute value of numbers such that /-2000/ > /-300/, where the slashes around a variable symbol or around a number are the conventional means of representing absolute value.  This discussion is relevant to applicant’s discussion in the body the specification that discusses compressive stress as a positive values; i.e. the numbers given for compressive stress are all positive values as written in the body the specification; [0062]-[0065]); while the numbers as shown in the graphs of figures 4-8, for values of stress are all negative numbers.  This inconsistency between text and graphs continues to cause confusion in meaning when reading the overall specification.  While as pointed out by applicant, [0062] does make the statement that the “negative direction of the stress is the compressive direction”, which while consistent with the graphs, whose the negative values of stress are negative stress values; however “negative direction”, does not mean the compressive stress values are negative; but is a relative description as literally written (i.e. negative direction = direction of decreasing value, regardless of whether the values are negative or positive); although the examiner strongly suspects that the phrasing may be related to an imprecise translation, as the concepts are close & the language distinction is subtle.  Hence, while the examiner reasonably understands from the discussion starting on the 9th page of the Remarks of 12/17/2020 (page 16 of response) that compressive stress values should be considered to be negative values, as in the graphs (i.e. supporting the claim amendments reciting compressive stress as negative values); neither this understanding, nor the Remarks, fix the fact that all the values given for compressive stress as written in the body the specification are all positive numbers & thus do not correspond to the values in the graphs, but contradicts them & cause confusion.  Note, given the statement “negative direction of the stress is the compressive direction” in [0062], & the negative values in the graphs, where most of them have the same relationship with the positive values in association with the x-axis values of the other parameter discussed; it appears that supported clarification in the specification could be made (i.e. calling them absolute values or adding the negative sign, or the like; the former will not be considered new matter; but in some instances where the compressive stress values were not in the original claims, the context of the claimed values is not completely supported, as will be further discussed below.

The disclosure is objected to because of the following informalities: while the claims & graphs indicate & recite making compressive stress values with negative values; written description thereof in the body the specification, such as may be found in [0062-65], etc., recite positive values, and including indicating that values such as a compressive stress of 2000 MPa is higher than a compressive stress of 300MPa, where equivalent showings in the graphs, show -2000MPa that is smaller than -300MPa; since the larger the absolute value of a negative number, the smaller the actual value thereof; thus creating confusion due to improper consideration of the mathematical relationships (possibly due to translational issues; however not being a Japanese speaker, that is hypothesizing on the examiner’s part; but it does appear to be the type of contextual relationship that may not translate well).  
Appropriate correction is required.

3.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 & 11-15, especially 4 & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 requires in lines 12-14, “increasing or decreasing compressive stress of the boron-based film by decreasing or increasing a proportion of Ar gas in the rare gas relative to the He gas, respectively”, which phrasing literally requires that “the boron based film that already has “compressive stress”, has that stress increased or decreased, to a different value than already achieved, by changing what is essentially a ratio of Ar:He; except this rare gas mixture (or not a mixture, as the scope includes only He or only Ar as per lines 14-16), was employed in the gas used to form the film; so if the film is already been formed, then changing its compressive stress by increasing or decreasing gas proportions previously employed is essentially impossible & certainly not disclosed.  Also not previously specifically disclosed is depositing some thickness of boron base film & then changing the compressive stress after you’ve already deposited film by depositing more boron-based film thereon to provide a new compressive stress value.  Therefore as phrased, this appears to encompass New Matter.  Note that while some of the original claim language is ambiguous as to timing of when the compressive stress is produced; the overall context is of controlling the film stress as the boron-based film is being formed by ‘adjusting’ the various process parameters of which the rare gas limitations, as originally set forth in claims 8-11, & now in the independent claim; where by original context was discussing the effect that the decrease in the proportion of Ar would have on the compressive stress of the boron-based film that was being produced.  This new claim language appears to more emphasize change of compressive stress after forming compressive stress, as opposed to the original rather ambiguous claim phrasing; but teachings of forming the film & compressive stress in the body of the original specification, in light of which the original claim language should be read, are all directed to providing the adjustment of the parameters in order to produce a to be formed; therefore while the difference is subtle, the new phrasing does appear to introduce New Matter into the claims & thus the specification.
In dependent claim 4, the claim is been amended to recite that the compressive stress value “is controlled to be from -2 GPa to 0 GPa by adjusting the high frequency power between 0 and 90 W” for a generic boron film deposited using a generic B-containing gas & some unspecified proportions of He & Ar gases; where as written the claimed relationship of the ranges either implies -2 GPa is produced by 0W, & 0 GPa by 90W, or more literally any claimed compressive stress value can be produced by any of the high frequency power values (i.e. either option for the generic B-containing gases & B-based film).  However, the closest support is found in [0062] & figure 4, is particularly for the example of using 300°C at 50 mtorr pressure, using a 3 kW microwave power (i.e. not just any plasma, but a microwave plasma of a specified power); specifically employing the source gas B2H6 in a concentration that is 10% volume in He/Ar, provided at a flow rate of 500sccm; where as presented, the disclosure is ambiguous as to whether the subsequently recited 400sccm Ar & 100sccm He are in addition to the flow of the diluted boron flow rate (with He/Ar undefined), or are defining the He/Ar (as written, most literally means the former; however the examiner suspects logically, would be more meaningful as the latter; but this is something that should either be clarified by a statement from the applicants as in an affidavit, or if it’s more clear in the original Japanese, by a certified translation that shows a clear meaning).  Additionally, the results of this example as shown in the graph of figure 4 provides 4 data points; where when no high-frequency bias power is applied (0W), the compressive stress is about -300MPa; making a relatively straight-line to the highest bias power at approximately 90W, shown at just above a y-axes value of -2000MPa (e.g. maybe ~ -1950MPa).  It is noted that the actual data points on the graph contradict the statement in [0062] concerning the compressive stress at 90 W exceeds 2GPa, not just because of the discrepancy with respect to negative signs, but because the absolute values of numerical values are different, such that even if the taught compressive stress was considered as the absolute value of the number shown in the graphs, these numbers are inconsistent.  However, while aside from this discrepancy between written description & figure 4, if considering the absolute values of about 300-2000MPa from these teachings; first they do not nd, they do not support free association of the high-frequency bias power with compressive stress values within the claimed range; and 3rd, they do not support either the claimed values or the taught values, for any deposition conditions other than those as noted above recited in [0062] that is directed to a specific example.  In other words there is no teaching or showing that the grafted range of values may be achieved for any conditions other than the specific example.  Therefore, as written, dependent claim 4 contains New Matter with respect to the breath of the conditions under which claimed values of compressive stress may be achieved, as well as the range of values themselves; so introducing New Matter into the claims & thus the specification.
Dependent claim 11 now recites a value range of compressive stress falling within “-120MPa to -1800MPa by adjusting a ratio of the He gas and the Ar gas in the rare gas”, where the closest support for providing this claimed range as negative may be found in [0065] describing figure 7; where figure 7 only shows the Ar gas concentration as percentage on the x-axis & the negative stress values (0 to -2000MPa) on the y-axis; but [0065] discusses that for this example of controlling stress, the rare gases of Ar & He are used, where in the case of He = 100%, then Ar = 0%; while when He = 0%, then Ar = 100%; such that it is reasonable to conclude that the context of figure 7 that only shows the [Ar] %, that the remaining percentage is He gas.  However, what can be seen in the figure 7 is that when 100% He is used the compressive stress is about -1800MPa; at about Ar: He 30%:70% stress is about -700 MPa; at 50%:50%, is about -600 MPa & at about 85%:15% stress is about -200MPa.  Thus, there does not appear to be support for the -120 MPa; although the end of [0065] recites a compressive stress range of 120-1800 MPa, given in positive values, it is from all appearances not properly related to the graph; thus not properly supporting negative values for the claimed range.  Furthermore, given that there is this discrepancy; there is also the fact that this example is under particular conditions of 300°C, pressure of 50 mtorr & microwave power of 3 kW, where the specific boron source gas is limited to B2H6.  Thus, while claim 11 is slightly better supported than claim 4; due to discrepancies between the numbers recited in the body the specification provided with positive numbers; and the negative numbers shown on the graph; claim 11 as amended encompasses New Matter, particularly when considered with the limited scope of exemplary teachings for providing the claimed value ranges.
	Note that claim 7 is not being included as specifically introducing new matter, as claim 7 originally recited the same range of compressive stress values, except as positive values; so while [0064] & the relevant figures 5-6 from which the compressive stress values including their negative signs are derived; also are limited by both gas & other process conditions held constant; original claim 7 when considered with the probable interpretation as absolute value, considering the somewhat confused original teachings as discussed above; would appear to be sufficiently supported to give the benefit of the doubt thereto.  However, applicant should note that based on the teachings in the body the original specification, the range of claim 7’s values have little significance with respect to the scope of processing parameters claimed, as there is no evidence of record that such values will actually be achieved for the scope of all plasmas, performed at all powers, under all temperature & pressure conditions; i.e. lacking the other process parameters. 

4.		Claims 1-7 & 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for controlling the compressive stress of B-based film via plasma CVD deposition, by controlling various process parameters, inclusive of the amount of He &/or Ar gas flow provided in combination with a B-source gas (e.g., B2H6) by adjusting the process parameters before starting deposition of the B-based film, does not reasonably provide enablement for providing controlling of the compressive stress of the whole B-based film, by changing the process parameters in the midst of deposition from some unspecified previous parameters to a new set of parameters, so as to provide the controlled compressive stress, no matter when the adjustment was made in during of the deposition (or even after deposition as literally in the claims), an interpretation of the claim scope indicated by applicant’s representative to be encompassed in the present claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
original specification, of changing, i.e. adjusting parameters in the during deposition of any B-based film; but all teachings as near as can be determined are providing adjustment or parameters to the apparatus before start of deposition, as is typical & conventional in most processing procedures; and as there appears to be no discussion of changing, i.e. adjusting parameters during deposition, or how one would determine the compressive stress of the already deposited film, so as to determine how to compensate with new parameters to produce a different particular compressive stress.  From review of the original specification, it was found all data presented appears to be discussed with respect to the same parameters employed during & throughout the deposition, with the differing parameters compared for different deposition processes (e.g. examples or samples); i.e. no combinations of different parameters changed during deposition were found or appear to have been discussed.  Hence, it would appear to take more than routine experimentation to determine how to provide control of the overall stress of the scope of any generic boron-based film (i.e. the overall compressive stress of the film), when not employing the same parameters throughout the process, as no guidance on variable parameters used during film deposition processing was given; where particularly no such guidance is given so as to enable to produce the particular ranges of compressive stress, when starting at different parameters & already producing an initial stress in a film, in the dependent claims 4, 7 & 11, where the only teachings relevant to claimed compressive stress ranges in the body of the original specification have only been given particular parameter combinations initiated at the start of the deposition, plus only for the B gas source B2H6, i.e. the processing examples are all for deposition of a film starting with & using a single set of parameters throughout the deposition; with different compressive stresses being provided by initially adjusting parameters before deposition, so as to control the compressive stress produced during deposition.  Therefore applicant’s representatives assertion & interpretation that the taught & claimed process includes change of processing parameters during processing, taken to mean during film deposition, is considered to lack sufficient enablement, for one of ordinary skill in the art to perform the process given the disclosures of the present specification that do not appear to contemplate such a processing procedure; even if it would be perfectly possible for the .

5.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 & 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 has been amended in lines 8-10, to require the use of rare gas as one of the process parameters required to be adjusted (i.e. provided with a specific condition at the start of deposition, as read in light of the present specification; thus equivalent to being chosen at the start of deposition or before starting depositing; although applicant’s representative appears to dispute this interpretation; see above discussions); where it is required in lines 9-10 that “the gas is a rare gas composed of a He gas and an Ar gas”; thus explicitly requiring the use of a rare gas that has both He & Ar.  However, then in lines 11-16, where the technique for controlling the stress is further delineated; it is required that in order to increase or decrease compressive stress of the boron base film, to either increase or decrease the proportion of Ar relative to He “wherein the proportion of the Ar gas in the rare gas ranges from 0% to 100% and the proportion of the helium gas in the rare gas ranges from 0% to 100%”; where these ranges are inclusive of both the 0% & the 100%; meaning that it is also explicitly claimed that there may be no He, or there may be no Ar employed; thus explicitly contradicting the requirement in scope of the claimed process is unclear due to the contradictory claim limitations in the independent claim 1.  For purposes of examination over the prior art, the broadest option encompassed in these contradictory limitations of independent claim 1 will be considered; thus a teaching will be considered to have met the controlling criteria with respect to the rare gases if the film stress is controlled & a rare gas using only He or only Ar is employed to do so, as well as if a mixture of He + Ar is employed when compressive stress is controlled; as the rare gas parameters would have been adjusted, i.e. provided at the beginning of the deposition process, to employ this processing parameter.  If applicant has a different intended meaning, they need to appropriately provide for it in the claims with clarity.  Note that the clarity of scope is further complicated by the new matter & timing issues of when parameters are employed for controlling stress, as also discussed in this rejection.
	Additionally; while percentages are unitless quantities, in order for a percentage to be meaningful, the basis for its calculation must be stated; thus a percentage ranges of 0% to 100%; when considered for both Ar & He, is of uncertain scope with respect to whether the percentages are calculated based on weight, volume, pressure, moles, etc. (any of which are possible means of calculating percentages of gases, and while essentially being the same at either endpoint of 0% or 100%, will have varying meanings at any values in between).  Note, the closest support in [0065] was also found to be lacking in a disclosure of the basis of the calculation for the percentage.  In considering what the appropriate basis is; if applicant provides such a basis, applicant should provide an explicit showing &/or clear reasoning on why the basis provided in any amendment should be considered supported in view of the original specification.
	Furthermore, as noted above with respect to New Matter issues; it appears that claim 1, lines 12-14 confusingly have wording that states “increasing or decreasing compressive stress of the boron-based film”, which as phrased literally means that the boron base film has a compressive stress already & that this previously made compressive stress is being changed; which given that it is being changed by gas that is used for producing the film, as set forth in lines 12-16 considered with lines 3-5, would appear to be rather illogical; thus another option is that multiple sublayers of the claim film are being deposited in original specification.  Therefore, it may also be considered that the phrasing as employed in this new claim language of independent claim 1, is unclear due to implying contexts that are either logically impossible, or unsupported by the original specification, such that it is unclear as read in light of the specification, what meaning or scope applicant actually intends.
	Additionally, if considered in light of supported disclosure in the original specification that only recites controlling the compressive stress of individual films via control of parameters from the start of deposition, one might consider “increasing or decreasing compressive stress of the boron-based film” (claim 1, line 12) as being relevant to comparison with another film, perhaps previously deposited; however no such comparison has been clearly made in the claims; thus it cannot be determined with respect to what the compressive stress of one boron-based film is being compared, which would also make a vague and indefinite scope.  Since the original specification does provide comparisons in various examples with changing of various parameters between exemplary depositions; such a comparison could possibly be made; but it is not clear if this might’ve been the intent of the claim language & if so how one would determine the scope.

Claim 1 is objected to because of the following informalities:  in claim 1, lines 4-5, “a gas supplied together with the boron-containing gas” is introducing “a gas” (generic unspecified at this point); then in lines 8-9 “a type of the gas supplied together with the boron-containing gas, and the gas is a rare gas composed of…”(emphasis added); where technically “the gas” as recited in line 9, can refer to either of the 2 previously introduced “gas” limitations; however the present context as written is sufficiently clear for it to be understood that “the gas” in line 9 is not intended to be “the boron-containing gas”; although “the gas” has not been given proper differentiation to distinguish between the 2 preceding introduced limitations, and has the potential to cause problems in the future & especially if used outside the present phrasing.  Is there some reason why in line 4 simpler more direct language such as – including .  
Appropriate correction is required.

6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.		Claims 1-6 & 11-13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha et al. (2017/0103893 A1), in view of Nguyen et al. (2010/0233633 A1).
	In the 12/17/2020 amendment to the claims, independent claim 1 has been modified to incorporate limitations from dependent claims 8-10 (now canceled); plus some of the limitations from claim 11 were also incorporated into the independent claim; where the results of the amendments requires both use of explicitly a mixture of He + Ar with any generic B-containing gas; while at the same time explicitly claiming the ranges of the Ar gas & He gas, such that either one may be used alone (ranges of 0-100% for each.  Given these contradictory limitations, the scope being considered for the claimed process is considered to encompass using either He alone or Ar alone, as well as a mixture of the 2.  The independent claim has additionally been amended to literally require the impossibility of employing the gases used while depositing to change the compressive stress of the boron based film after it has been deposited; however as considered in light of the specification (see above discussions) the intent may have been to determine the use of He &/or Ar gas to be supplied with some particular B-containing gas, in order to produce a desired compressive stress; or as appears to have been discussed by applicant’s representative, the unsupported concept of performing some deposition that has an initial compressive stress, then changing parameters to either increase or decrease the resultant compressive stress of the finally produced B-containing film.  The impossible literal meaning will not be considered; however either of the 2 alternatives (i.e. supported by the specification or as alleged by applicant’s representative) may be considered.  Furthermore, the use of claimed rare gases, He or Ar supplied with B-containing gas was already previously considered with respect to the teachings of Kulshreshtha et al. ((893): [0046], table 1; [0056], etc.); while teachings relevant to mixtures, including when the stress of the film is being previously considered in view of Nguyen et al.((633): [0010-11], [0029], [0030], [0044], etc.).  Note, with respect to the possible & supported processing option that may be considered, when the stress of the film is being controlled, and any rare gas flow conditions as encompassed by applicant’s claims as amended 12/17/2020 are met; as it may reasonably be considered that a proportion(s) of rare gas (He &/or Ar) has been employed; thus chosen before start of deposition, with the processing conditions adjusted to produce the chosen gas flows & proportions thereof, to produce the desired value or amount of compressive stress; which would have been different, thus increased or decreased as compared to a compressive stress that would’ve been produced with different processing conditions.
	Also note that applicant’s claimed process uses open language, i.e. in the 12/17/2020 amendment, in claim 1, line 1, the method is “comprising”; while in claim 1, lines 3-4 & 8, “processing gases including…” & “the process parameters include” are open language due to the use of “including” & “include”; so does not preclude other gases besides He &/or Ar + generic boron-containing gas being present.
	As previously set forth & updated for the 12/17/2020 amendment, Kulshreshtha et al. ((893): abstract; [0010-12]) teaches depositing boron-carbon films on a substrate by flowing a hydrocarbon gas into a chamber, where the substrate is heated to a substrate temperature from about 400-700°C, & also flowing a boron-containing gas mixture; plus generating an RF plasma, so as to deposit the boron-carbon film on the heated substrate via plasma enhanced chemical vapor deposition (PECVD), & so as to have a stress from about -100 MPa to about 100 MPa; thus the BC film (i.e. a “boron-based film” as required in the present claimed process) formed may have compressive stress controlled by (i.e. adjusted by) the chosen deposition parameters (i.e. adjusted for the purpose of the deposition process) to be within the taught range considering that the value range of stresses includes negative values.  The B-containing gas employed particularly may be diborane (B2H6; [0011], [0032-33], [0055-56]; i.e. the specific B-containing gas employed in all examples in the present specification); where [0034] & [0044] indicates that the PECVD process can be carried out in any suitable deposition system; where [0057] & fig.2 indicate both gas mixtures may be input into the process chamber before applying the RF plasma.   Figure 1 described various options including one or more RF power sources 140 providing a bias potential to gas distribution assembly 120, or the power sources may be coupled to gas distribution assembly 120, the support pedestal 150 or coupled to both; thus reading on options include having RF power supplied to both the overhead showerhead & the substrate support (i.e. biasing the substrate), with radio frequency power that may be between about 50 kHz-about 13.6 MHz (e.g. includes high frequencies; [0059]), including embodiments employing 100-3000 W or 5000-180 W.  Note the [0042] teaching is silent with respect to the power density (i.e. the distribution of power that is more meaningful than the raw power over an unspecified area); but [0046] does give power densities for RF, but not specific to where bias powers are applied.  
 Kulshreshtha et al. ((893): figures 4A-C, 5 A-B & 6) consider various combinations of parameters for effecting the deposition results inclusive of considering deposition rate, the concentration of boron, the deposition temperature & pressure with respect to results, inclusive of film density, film stress and etch selectivity.  Particularly, [0045] discuss the quantity or percentages of boron in as deposited films, which are taught to vary depending on application, where atomic percentages of boron with respect to the total of boron + carbon, include disclosures of the boron content of the BC film being 50, 55, 60, 65 or 70 atomic %, or anywhere in the range of about 5-70 atomic % B; thus 50-70 atomic % B, which reads on the claimed “boron-based film mainly containing boron” that as defined in the body the present specification ([0028]) encompasses ≥50 atomic % B; as well as “a boron film composed of boron and inevitable impurities” (1/31/2019 claim 12), or as amended 12/17/2020 “a film substantially composed of boron except for impurities made of materials other than boron”; particularly considering that “composed of” is not necessarily closed language & these taught films are surely composed of boron + carbon which is a different element than boron, as the remainder of the atomic percentage is carbon, & encompassed by the present claim language.  Kulshreshtha et al. ((893): [0046]) gives further exemplary parameter ranges for depositing the boron-carbon film, also described as a boron-containing an 2; spacing between gas distribution & substrate surface  ~200-1000mils (e.g. related to spacing between parallel plate electrodes), providing deposition rate of 100-10,000 Å/min on a 300mm substrate.  Additionally, Table 1 at the end of [0046] tabulates these parameters with broader & narrower ranges, for when using a 13.56 RF power and specific gases of C3H6, He, H2, B2H6 & Ar; thus while not providing specific examples in [0046]’s Table 1, is reasonably indicating various possible mixtures of He &/or Ar, along with the diborane & hydrocarbon gas (plus optionally hydrogen gas), may be present in the PECVD processing chamber.  Furthermore, the 3rd column in [0046]’s Table 1, appears to suggest 400sccm He + 7000sccmAr + 4000sccm B2H6, with C3H6 & H2.  Also, [0052] also discloses dilution gases, further stating Ar & He may be added to gas mixtures to control density & deposition rate; & [0056] exemplifies Ar or He mixed with B2H6.
 Kulshreshtha et al. ((893): [0047]) provides as-deposited BC film properties, including a stress of about -200 MPa to about 200 MPa (i.e. encompassing compressive stress having an absolute value of 0-200 MPa; note all the 12/17/2020 claims’ compressive stress ranges, encompass the -200MPa endpoint, as well as the range of -120-200MPa, with some including -100 or 0MPa as a higher value endpoint, considering smaller negative values are higher numbers than larger negative numbers).  Furthermore, the examples as set forth in [0064-72] provide a series of parameter test relationships, where [0064] specifically notes that the examples are not all inclusive or limiting to the scope of implementations as described, but do provide for plasma CVD assisted deposition of various boron & carbon containing films tested & evaluated for their optical properties, mechanical properties (e.g. stress/modulus/hardness/strain-energy), etch selectivity & compositional/morphological behavior (B, H, C contents), particularly noting that different film deposition parameters including temperature, pressure, boron precursor flow rates, hydrogen gas dilution & RF power determined that it high temperatures the extinction coefficient & stress of the boron-carbon films was significantly higher than at lower temperatures.  [0065]’s Table 1, provides 60% B values of approximately -100, -200, -500 & -650 MPa, with [0069] additionally noting that increase flow rate of diborane corresponds to the stress of the B-C film decreasing; thus demonstrating that flow rates of gases used in processing are known to affect (i.e. increase or decrease) stress values.  Additionally, figures 5, discussed in [0070] illustrate the effect of pressure in 5A & the effect of spacing between electrodes in figure 5B, on both the film stress & film density of the boron-carbon films; where in the figures the lines with the rectangular data points show the stress values; where in figure 5A as the pressure is decreased from about 12 torr down to about 7 torr, the values of stress (compressive as negative) are shown to change from approximately -900MPa to -1300MPa (although for what % boron & processing temperature is not indicated; but it is indicated in [0070] that a stress of less than -100MPa can be targeted at different processing temperatures.  Hence, it may be seen that these teachings provide for the claimed general trends of decrease pressure & increased temperature both relating to increased absolute value of the compressive stress (i.e. increasing the compressive stress as represented by the negative values); plus the taught techniques of controlling film stress, including to be compressive stress within claimed ranges, may be performed using B-containing gas, including diborane as exemplified in the present specification, in combination with rare gases of He &/or Ar.

 Kulshreshtha et al. ((893): figure 1; [0042]; [0046], [0059]) do suggest that the plasma assisted CVD processing options do include employing RF bias applied to the substrate support alone or in combination with RF bias applied to the overhead shower distribution system, where RF power to be supplied may be high frequency power; the teachings do not explicitly exemplify such a use of applying a bias voltage to the substrate, or that it is at a power between 0-90 W for controlling compressive stress values.  However, Kulshreshtha et al. (893) does explicitly demonstrate that effects of spacing between what are effectively parallel plate electrode structures, is significant to the effects on compressive stress as illustrated in figure 5B; which one of ordinary skill in the art would recognize is affecting the plasma distribution or effect of the applied power, especially considering that Kulshreshtha et al. ((893): [0064]) do particularly recognize that RF power usage is one of the deposition parameters to be controlled for controlling film properties.  Hence, given these teachings, one of ordinary skill the art would reasonably have expected that the option of employing RF power, i.e. high frequency power to the substrate for affecting biasing during PECVD processing, would’ve been optimized as in the other teachings, for providing a degree of stress as desired, i.e. a degree of negative values of stress that are compressive stress; with routine experimentation as suggested & demonstrated in the Kulshreshtha et al. (893) teachings.  Furthermore, with respect to the power values of 0-90 W, one of ordinary skill in the art would recognize that these values do not necessitate producing any particular results, when it is unknown over what area the claimed power is to be applied; since 50 W distributed over an area of 10 mm², 100 mm²,1000 mm², etc., will each provide very different results; such that one of ordinary skill the art would recognize that in order to produce any specific results, the raw power supplied is required to be considered with respect to the area over which it is to be distributed, which considered in combination with teachings in [0059] that indicate that RF power is typically applied at a power level between 50 W and about 2500 W, which may be all high frequency power, reasonably suggests that parameters as claimed may be employed.  Plus, [0046] recognizes that both power in watts & power density values are both parameters to be considered when optimizing for parameters of the B-containing film deposition; & indicates that processing may be implemented on a particular size substrate, e.g. 300 mm substrate in a 

While Kulshreshtha et al. ((893): abstract; figures, esp. 4A-D; [0046-47], [0053-57 & [0065-71]) provide teachings with respect to depositing B-containing films that may be boron rich (i.e. mostly boron, with [B]≥50 atomic %), via optimizations of various parameters of temperature, pressure, flow rates of source gases such as the boron source; plus plasma parameters such as power & electrode spacing, etc.; for the purpose of optimizing film parameters inclusive of stress, density, and etching characteristics; with mentioned that dilution gases, such as He, Ar, etc., can affect film density; the teachings do not specifically suggest using pressures in the range of 5-250 mtorr, or specifically exemplify or discuss employing the dilution gas that as taught might be a mixture of He &/or Ar, for the purpose of particularly affecting the film property of stress.  Although, as seen in figures 5, the properties of density & stress appear to be illustrated as roughly inversely related, including with respect to pressure parameters employed that one of ordinary skill in the art would reasonably recognize as being affected by the use of the taught He &/or Ar diluting gases.  As detailed above, the Kulshreshtha et al. (893) teachings do reasonably indicate that stress is a property desirably optimized, & that processing parameters of temperature & pressure as demonstrated in figures 4 & 5, are particularly effective therefore, when considering a variety of boron percentages including 60 atomic % boron; with [0046], plus it’s table 1, [0056] & [0064], further indicating the importance of flow rates as a deposition parameter, but mainly discussing the flow rate of boron with the exemplified hydrogen gas dilution.
However, the teachings of Nguyen et al. ((633): abstract; [0010-11], [0025-34], [0042]), who are also directed to depositing boron rich layers, provide further teachings relevant to CVD deposition of analogous layers, including for either thermal CVD ([0028-29]) or plasma CVD ([0030-31+]), where it is taught that the boron rich layers may optionally also contain hydrogen, oxygen, carbon, nitrogen or thus overlapping with the teachings of Kulshreshtha et al. (893)); where by varying the concentrations of such additives the properties of the boron rich layer may be controlled ([0025]), where properties to be controlled include hard mask characteristics such as etching selectivity or rate, or stress levels (abstract; [0010], [0042], [0044]); thus is providing teachings analogous to those of Kulshreshtha et al. (893), with respect to deposition techniques, deposition material & end uses.  Nguyen et al. ((633): [0030-31]) teach that for depositing a boron rich film via PECVD, substrate support temperatures may be between about 100-1000°C; chamber pressures may be between about 10 mtorr-about 764 during deposition, where the RF power provided may use low-frequency &/or high-frequency, with high-frequency parameters given as power levels between 2-5000 W & frequencies from about 1-60 MHz; thus overlapping with those of the primary reference.  [0034] indicates materials with different boron concentrations including 54%, 60%, 64% & 66%; with [0032] teaching that very flow rates and other process conditions within described ranges, the concentrations of boron in the boron rich film can be controlled, as well as other properties thereof, including refractive index, step coverage, etc. Therefore, these teachings of Nguyen et al. (633) would have reasonably suggested to one of ordinary skill in the art, that the diluents, such as the Ar &/or He, would have been expected to have been used for both controlling & optimizing concentrations of boron in the deposited film, in combination with optimizing film properties, including any of those relevant to hard mask etching masks (e.g. stress); where the same Ar &/or He dilution gases may also be employed in the gas deposition compositions of Kulshreshtha et al. (893).  Hence, the concentration of either of Ar &/or He gases & thus including their ratio, would reasonably have been expected to have been taken into consideration for the optimization of boron rich film properties (explicitly taught to include optimizing stress in both references) when using this taught option from either reference; including optimization of boron concentration & stress properties (e.g. compressive stress); especially considering as abundantly demonstrated in the testing of a variety of parameters in Kulshreshtha et al. (893), where the various testing of parameters indicate all of the film properties tend to be interrelated, including pressure & flow parameters that would be relevant to dilution gases used individually or in combination; particularly where the teachings indicate affecting the concentration of the boron affects the stress levels, so employing the dilution gases to affect the concentration of the boron, would have reasonably been expected to be turned affect & optimize the stress levels (e.g. see figure 4D) for any particular intended end use.  Note that as in the present claims, it is unclear, as detailed above, with respect to what any boron-containing film’s compressive stress is increased or decreased; such that the process’s produced the film if it has controlled compressive stress & employs Ar &/or He, may reasonably be considered to remain relevant to the claims’ process as presently recited.
With respect to pressure ranges of 5-250 mtorr; while the PECVD chamber pressures of Kulshreshtha et al. (893) are higher than claimed, the pressure ranges overlap with those of Nguyen et al. (633)’s teachings that additionally show the expected effectiveness of any chamber pressures in the range of 10 mtorr-760Torr, which encompasses 10-250 mtorr pressures; such that one of ordinary skill in the art would reasonably have expected these claimed pressures to have been effective for depositing B-rich films, including in combination with temperatures of 500°C or lower, as both of these references in teaching boron layer depositions, include temperatures of 500 down to 400° being effective, with Nguyen et al. (633) further showing that temperatures down to 100°C may be employed with control of stress in the deposited film ([0030], [0044]).  Therefore, one of ordinary skill the art would have reasonably expected employing lower chamber pressures as claimed to have been effective, with appropriate optimization of other parameters, such as gas flow & temperature, for producing effective boron-rich film formation, including with desirable film properties, as reasonably suggested by the combined teachings of Kulshreshtha et al. (893), in view of Nguyen et al. (633).
8.		Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha et al. (2017/0103893 A1), in view of Nguyen et al. (2010/0233633 A1), as applied to claims 1-6, 11-13 & 15 above, and further in view of Rajagarajan et al. (2011/0135557 A1).
	While Kulshreshtha et al. ((893): abstract; figures, esp. 4A-D; [0046-47], [0053-57 & [0065-71]) provide teachings with respect to depositing B-containing films that may be boron rich (i.e. mostly boron, with [B]≥50 atomic %), via optimizations of various parameters of temperature, pressure, flow Nguyen et al. (633) that provides further relevant teachings with respect to parameter optimization including flow rates of gases relevant to pressures & proportions; the teachings are silent with respect to achieving compressive stress in the range of 100-1500MPa while using pressure in the range of 30-100 mtorr & temperature in the range of 200-300°C.  However, Rajagarajan et al. ((557): abstract; [0007], [0036-37], [0040], [45-46], [0054], [0077-96], esp. [0077-78] & [0084-85]) is also teaching making of hard mask films via plasma CVD processes, where the materials deposited may be selected from a variety of options inclusive of BxCy or BxNy; thus is directed to analogous processing & results as the primary reference.  Particularly, Rajagarajan et al. (557) is teaching depositing hardmasks with high hardness & low stress (e.g. between -600 & 600MPa), where it is noted that compressive & tensile stress are measured such that the positive values correspond to the tensile stress & the negative values correspond to the compressive stress ([0036-37]).  It is taught that the hard mask materials are particularly preferred to be deposited by PECVD with employing dual frequency plasma generation even more preferred ([0045]), where the deposition parameters therefore may include flow rates ranging from 0.001-10,000sccm; substrate pedestal to temperatures ranging from about 20°C-500°C; pressures ranging from about 10 mtorr-100 torr; with it particularly noted that the flow rates of precursors can vary depending on the size of the substrate & the size of the chamber ([0046]). Rajagarajan et al. ((557): [0077-96])’s section concerning boron-containing hard mask films, indicates in [0077] that these materials are engineered for high hardness & low stress; which low stress is indicated to encompass values of -600MPa through 600MPa, where these materials may be prepared by a variety of CVD base processes with the preferred again being PECVD.  [0084] & [0085] are respectively directed to the deposition of BxCy or BxNy; where both options may employ diborane as the B-containing precursor, with the B-C deposit including using inert carrier gas, such as He or Ar, with some embodiments including hydrogen gas.  Thus, the Rajagarajan et al. (557) teachings, are significantly overlapping with Kulshreshtha et al. (893), but show the expectation of employing pressures inclusive of the presently xCy compositions, with the expected ability of performing routine optimization to produce stresses using taught parameters for the plasma CVD, where compressive stress values having absolute values on the order of 100-600MPa are reasonably expected to be achieved & are considered desirable as being low stress values useful for hardmasks, such that one of ordinary skill the art in performing the process of the primary reference that may be forming like enduses with like films, would reasonably have been expected to take these parameter teachings into consideration for effective optimization via routine experimentation.
9.		Claim(s) 1-3 & 12-14 is/are rejected under 35 U.S.C. 102(a)(1)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Zhang et al. (2009/0022969 A1).
	Zhang et al. ((969): abstract; [0003], [0008], [0019], [0030], [0032-34], & claims 13-14) teach forming a multilayered coating, where one layer or sets of layers are made of nano-cubic boron nitride (nano-cBN), which layers may be deposited by a variety of techniques, inclusive of ion assisted plasma CVD or either cold or thermal plasma CVD, with teachings of using negative bias applied to the substrate during the deposition process (abstract; [0008], [0030], [0032-34], & claims 13-14); with [0033] particularly teaching “an inert gas such as argon or helium, or a hydrogen gas can optionally be added to the gas phase for controlling the plasma stability, the plasma density, the plasma deposition rate and film properties”; thus explicitly suggesting dilution with Ar or He will affect the properties of the film, and while this teaching does not suggest a mixture of He + Ar, such a mixture is not necessarily required by the present claims due to their contradictory claim language.  It is noted that while Zhang et al. (969) multilayer coating is depositing both nanocrystalline diamond & the nano-cBN, only the latter is relevant to the present process claims, with the also deposited the nanocrystalline diamond being neither required, nor excluded from the present claims, as neither the substrate on which the present boron-based film is deposited is further defined, nor is any subsequent or further use or processing that is applied thereto limited in any fashion.  While Zhang et al. (969) does not specifically discuss the atomic percentage of boron in the cubic boron nitride films, this teaching is directed to a stoichiometric compound, BN; thus is 
	Zhang et al. ((969): [0003]) indicate that cBN growth processes are accomplished with ion bombardment whether employing physical or plasma enhanced CVD processing methods, where the energetic particles promote required bond structure, but also induce considerable compressive stress, where high overall stress accumulates with increasing film thicknesses.  Therefore, as the taught process is reducing stress, i.e. adjusting or controlling it by choice of multilayer structures, thus thicknesses deposited therein, compressive stress in deposited films is being adjusted or controlled via the deposition process by choice of process parameters that produce the deposited layers ([0019], [0023]); which as mentioned in [0033] include using dilution gases such as Ar or He.  Zhang et al. (969)’s teachings also including use of PECVD deposition processes, with bias plasma deposition, that may include using high-frequency bias in order to negatively bias the substrate so as to control the energy and momentum of incident ions ([0032] & [0034]); hence employing bias parameters that inherently are controlling or adjusting stress in the cBN deposition process.  [0034] additionally notes that effective bias parameters are dependent on many parameters, such as the method plasma generation, the type of plasma, the presence of magnetic field, gas composition, gas pressure, substrate temperature & substrate materials; thus reasonably indicating that all of these parameters are result effective variables.  Therefore given the teachings of controlling properties with use of dilution gases such as Ar or He, as well as other parameters relevant to gas & plasma for control to produce a desired stress; it would’ve been obvious to one of ordinary skill in the art to perform routine experimentation for optimization of taught dilution gases of He & Ar in order to provide the appropriate proportion thereof in the gas composition; which if using either of the 2 suggested gases would meet the criteria of either 0% or 100% thereof (i.e. for the independent claim as presently confusingly written, use of either of the suggested inert gases or dilution, while controlling the stress, would meet claimed criteria) Additionally, [0033] teaches reagent gases to be employed include the boron gas being obtained from decomposition of boron-containing gas sources such inherently encompasses B2H6 or diborane, such that this claimed compound may reasonably be considered taught & anticipated by this teaching.  Alternatively, given the teaching of boron hydrides in general as the B-source, it would’ve been obvious for one of ordinary skill the art to employ any of the series of boron hydrides, particularly the smaller most easily obtained boron hydrides sources which would readily suggest diborane.
	With respect to the types of plasmas that may be employed, Zhang et al. (969) indicates in [0008] & in claim 14 that cold or thermal techniques of plasma CVD may be employed for the nano-cBN deposition; thus as discussed in [0030] where these plasmas may be excited by a variety of energy sources inclusive of high-frequency, radio wave or microwave, etc. with different excitation methods such as antenna coupling, resonator coupling, surface-wave excitation, etc. with the explicit example of cold plasmas being induced by microwaves, these teachings are considered to encompass employing microwave plasma CVD to form a boron containing films that may be considered to read on the required mainly containing boron, with the process producing films with desired compressive stress properties via control of the deposition parameters.  Alternatively, as the teaching of employing the different energy sources for the cold or thermal plasma CVD processes, is specifically mentioned with respect to the other layer deposition the nanodiamond layers, but not explicitly spelled out with respect to employing the same techniques for the nanocubic boron nitride; one of ordinary skill the art would have alternatively considered it abundantly obvious that the same energy raising techniques would have been expected to been effective for the cubic boron nitride deposit as was employed for the nanodiamond layer deposits, with only requiring routine experimentation to optimize for the different material deposition & desired properties thereof.
10.		Claims 1-7 & 11 -15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,388,524 B2 (UEDA et al.), optionally in view of Rajagarajan et al. (2011/0135557 A1), & Kulshreshtha et al. (2017/0103893 A1), in view of Nguyen et al. (2010/0233633 A1), all references detailed above. 
patent (524) claims, are substantially overlapping with the present claims, being directed to forming a boron film on a substrate via use of a plasma reaction of a boron-containing gas at pressures of 5-250 mtorr (patent claim 1) overlapping with present claims 1, 7 & 15; where the B-containing gas may be diborane (patent claim 2); the reaction gas may further contain He, Ar or hydrogen gas (patent claim 3); where the substrate is heated to a temperature within the range of 60-500°C, or less than 300°C (patent claims 4-5); & where the film produced is used as a mask.  Additionally, patent claims 8-9 are directed to employing microwaves in plasma generation, including with using a high-frequency to bias the substrate; while patent claim 10 alternatively employs parallel plate high-frequency electrodes.  Therefore, the patent process is substantially overlapping with the present claims process by employing parameters as claimed to deposit a boron film; where while the patent terminology of “boron film” does not indicate a percentage of boron or specifically state that the film is “mainly containing boron”, the phrasing using “boron” as an adjective suggests the equivalence to the latter, especially as read in light of the (524) patent’s specification (e.g. [0070] in its original filing, indicates the boron film formed with diborane has only 5-15at.% H & less than 1.0at.% O or N), which also evidences ‘inevitable’ impurities or small amounts of elements other than B.  The patent (524) claims differ by not reciting adjusting stress, or that the stress is compressive, or particularly controlling the stress by adjusting an amount of He &/Ar, claimed gas is employed with the reactant gas; however Rajagarajan et al. ((557): [0036-37], [0045-46]; [0077-96], esp. [0077] & [0084-85]), who is also making B-containing hardmasks, teach the importance of hard mask having properties of high hardness & low stress (e.g. stress values between -600 to 600 MPa), where negative values represent the compressive stress; and where the plasma deposition parameters & techniques as set forth in [0045-46] & [0077] are consistent with & overlapping with the patent claim process limitations & the present claim process limitations; including for diborane deposition of B-containing films, including carbide or nitride constituents ([0084-85]).  Therefore, it would’ve been obvious to one of ordinary skill in the art to optimize process parameters as are employed in patent claims, for the purpose of achieving the desirable stress values including the compressive stress values as suggested to be advantageous for use as a mask in Rajagarajan et al. (557).  As the (524) patent claims, particularly as considered in view of Rajagarajan et al. (557), is directed to depositing analogous films with use of analogous plasma techniques & parameters; it would’ve been reasonably expected by one of ordinary skill in the art that optimization to produce stress values as suggested to be desirable, i.e. including presently claimed compressive stress values, would have reasonably produced the same parameter relationships as claimed, with only routine experimentation for particularly providing or determining claimed parameter relationships.  Optionally, the teachings of Kulshreshtha et al. ((893): detailed above), in view of Nguyen et al. ( 633), further provides teachings on plasma deposition of B-C films, particularly including boron concentration as a parameter, in combination with teachings on producing compressive stress values encompassing overlapping with claimed ranges for boron percentages as encompassed in the present claims.  As detailed above, both Kulshreshtha et al. (893) & Nguyen et al. ( 633) suggest use of He &/or Ar as diluting gases for the B-containing gases used for the B-based deposits; where the teachings are considered to show that the taught parameters which are parameters as also claimed a result effective variables for optimizing film properties inclusive of specifically discussed stress (negative values indicating compressive stress); plus indicates that the parameters of pressure, gas composition & flow rates also affect stress values; thus further motivating one of ordinary skill in the art to control the compressive stress with the gas composition of He &/or Ar, there flow rates & the total pressure produce thereby.  Thus, of Kulshreshtha et al. (893), in view of Nguyen et al. ( 633), are further demonstrating both the expectation of parameter relationships as claimed & further showing the desirability & usefulness of such B-containing films having compressive stress; hence further motivating the obviousness of optimizing (i.e. adjusting) the parameters as employed in the (524) patent claims particularly for claimed stress properties, especially when depositing films for masks.  Again note that for the claims as amended 12/17/2020, as presently written, only He or Ar need necessarily be employed to read on the claimed process; although these combined teachings with respect to the optional references, further provide a reasonable expectation that mixtures of He & Ar will also be useful & beneficial in optimizing for desired compressive stress values.

Claim(s) 1-2 & 5-15 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by UEDA et al. ((2018/0174838 A1), which is the PGPub of the application of the above discussed (524) patent).
Note the applied reference has both common inventors & assignee with the instant application. Based upon the earlier effectively filed date (December 6, 2017) of UEDA et al. (838), it constitutes prior art under 35 U.S.C. 102(a)(2); as presently the effective filing date of the present application is 1/31/2019 (US filing date), as the Japanese priority date of 2/5/2018 has not been perfected (no certified translation present in the application); thus the effective filing date of the reference is more than a year before the present effective filing date of the instant application. 
UEDA et al. (838) is the published version of the application of above discussed patent (524) claims; thus contains all the information of those patent claims; however further note teachings as set forth in the abstract; on [0052-53] with respect to use of Ar or He with diborane gas; [0090-96], [0147-150], [0152-153] with respect to use of high-frequency power including bias voltages and [0094]; plus discussion of microwave plasmas in [0096-97] & [0099].  Additionally [0099] discusses temperatures of 60-250°C & pressures of 0.67-33.3 Pa; with [0100] discussing flow control; [0155-163] with further discussions with respect to pressure; where [0168-171] in experiment 8, discusses boron film stress with respect to changing pressures (30, 50 & 75 mtorr; [0169]) me: where measurement thereof shows film stress adjusted to about -500 to 0 MPa in [0171], and this experiment employs processing conditions as in previous example 2-1 set forth in [0120-127] that employs diborane gas + He at 60°C; thus still meeting present claim requirements, as the presently (12/17/2020) claimed percentages of rare gas include 100% He +0% Ar when stress is controlled (claimed increase/decrease limitation has no clear meaning as compared to what, when etc. is not defined).  To reiterate, since in the present claim sequence Ar gas in the claims ratio of He: Ar is not positively required to be present, so adjusting = choosing proportions of gases used to have no argon & employ helium & produce compressive stress in the claimed range that is taken as the absolute value of compressive stress, would appear to meet claimed criteria.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEDA et al. ((2018/0174838 A1), optionally further in view of Rajagarajan et al. (2011/0135557 A1), &/or further considering Kulshreshtha et al. (2017/0103893 A1), both references detailed above.
	While UEDA et al. (838) does not explicitly discuss the use of bias voltage in controlling the stress, use of bias voltage is a taught deposition parameter, thus any controlling thereof when producing boron films as taught with controlled stress would have been expected by one of ordinary skill in the art to have been affecting the produce stress thus part of the optimization therefore; such that one of ordinary skill the art would reasonably have been expected to consider all plasma parameters when performing optimizations for stress as suggested by the teachings of experiment 8.  Alternatively, analogous to discussions with respect to the above discussed (524) patent, the teachings of Rajagarajan et al. (557), is directed to depositing analogous films with use of analogous plasma techniques & parameters; would’ve reasonably provided one of ordinary skill in the art with further motivation for optimization to produce stress values as suggested to be desirable, i.e. including presently claimed compressive stress values, would have reasonably produced the same parameter relationships as claimed, with only routine experimentation for particularly providing or determining claimed parameter relationships; with as discussed above the teachings of Kulshreshtha et al. (893), also providing further motivation, both particularly with respect to use of bias voltage that are suggested as useful plasma parameters in both sets of optional teachings.

11.		Claims 1-7, 11-13 & 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/363,531 (published as Watanabe et al., 2019/0301019 A1); in view of Rajagarajan et al. (2011/0135557 A1), &/or further considering Kulshreshtha et al. (2017/0103893 A1), both references detailed above.
The co-pending application (531) claims are directed to substantially overlapping subject matter, also forming “a boron-based film mainly containing boron on a substrate”, where co-pending independent claim 1 is particularly directed to the formation of this film “by plasma CVD using a Co-pending claim 13 recites the use of diborane gas, while co-pending claim 12 is analogous to that of present claim 12.  Additionally, co-pending (531) claims 4-6 specify adjusting film stress with respect to pressure, including pressure ranges of 300 mtorr-3Torr that are higher than those values specifically set forth in present dependent claims 7 or 15; while co-pending claims 7-8 recite use of a rare gas in combination with the B-containing gas, including use of a ratio of Ar & He gases in order to control the film stress; with co-pending claim 9 directed to controlling ion attraction to the substrate via a high-frequency bias voltage applied to the mounting table; thus respectively equivalent to limitations as now recited in the present independent claim 1 (i.e. previously in present application’s original dependent claims 8-10) & present dependent claims 3-4; except all of the co-pending claims while directed to controlling stress generally, are silent with respect to whether or not it may be compressive stress.  While the co-pending (531) claims specifically specify that stress is to be adjusted, i.e. controlled for, neither particular values of stress, nor type of stress is specified; however the teachings of Rajagarajan et al. ((557): discussed in detail above) are also directed to depositing analogous B-containing films with use of analogous plasma techniques & parameters; that would’ve reasonably provided one of ordinary skill in the art with further motivation for optimization to produce stress values as are suggested to be desirable therein which values include presently claimed compressive stress values, that may be produced using pressure & temperature parameters as presently claimed, suggesting analogous stress values reasonably produced the same parameter relationships as claimed, with only routine experimentation for particularly providing or determining claimed parameter relationships; where further as discussed above the teachings of Kulshreshtha et al. (893), also providing motivation for optimization via showings of the effects of optimizing the percentage of boron in combination with processing pressure & processing temperature for producing a variety of compressive stress values as presently claimed; and where both Rajagarajan et al. (557) & Kulshreshtha et al. (893), have teachings with respect to use of bias voltage that are suggested as useful plasma parameters, co-pending (531) claimed process to be obvious variations of the presently claimed process also for controlling stress in plasma deposition of analogous boron-containing films, particularly in view of the analogous plasma deposition teachings of both Rajagarajan et al. (557) & Kulshreshtha et al. (893), that reasonably suggest the expectation that all of these parameters are result effective variables with respect to producing desired stress in analogous B-containing films.
This is a provisional nonstatutory double patenting rejection.

12.		Other art of interest to the state-of-the-art previously cited included: Matsumoto et al. (6,383,465 B1) has teachings substantially overlapping with the above applied Zhang et al. (969), including depositing cubic boron nitride, where microwave plasma generation is explicitly employed, as well as employing RF substrate biasing, use of inert gases such as Ar or He, etc., but provides no discussion with respect to particularly having effects on stress (although inherently would have expected to do so considering like materials, like effects & note effects of producing compressive stress by the ion bombardment); Kulshreshtha et al. (10,418,243 B2) is the patented version of the above applied (893) art to the same named inventor; Rajagarajan et al. (8,247,332 B2) is the patented version of the above applied (557) to the same named inventor; Huh et al. (2009/0017640 A1) having teachings overlapping with Rajagarajan et al. (557) & (332), but more broadly disclosed; & Burger et al. (2002/0100420 A1): abstract; [0024] & [0031]) teaching plasma CVD method for depositing hard materials, particularly individual layers containing carbon or silicon, using ion bombardment during coating with teachings on adjusting stress by control parameters including control partial pressure of argon to adjust the ion bombardment or use of helium to influence the hydrogen in the deposited layer.

13.		Applicant's arguments filed 12/17/2020 & discussed above, have been fully considered but they are not persuasive of the patentability of the claims as amended.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marianne L Padgett whose telephone number is (571)272-1425.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARIANNE L PADGETT/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        

MLP/dictation software
2/17-26/2021